Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 13, 2022 has been entered.

Status of Claims
Claim 1 has been amended in the response filed 4/13/2022.
Claims 2-3 and 5 have been cancelled.
Claims 16-18 are new
Claim 4 and 6-15 remain in a previous presentation.
Claims 1, 4, and 6-18 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, and 6-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1, 4, and 6-18 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1, 4, and 6-18, recites: A computer-implemented method of scheduling a task for a medical professional, comprising:
obtaining patient characteristics associated with a patient; 
obtaining test subject characteristics associated with a plurality of test subjects; 
identifying a task to be performed in relation to the patient based on the patient characteristics, the test subject characteristics and one or more tasks performed on the test subjects, wherein the step of identifying a task to be performed comprises predicting that a first branch in a clinical pathway will be followed in relation to the patient based on: (i) the patient characteristics; (ii) the test subject characteristics; and (iii) branches followed for each of the test subjects, and further wherein predicting that the first branch in the clinical pathway will be followed in relation to the patient comprises assigning a probability that the first branch will be followed in relation to the patient based on: (i) a proportion of the test subjects who followed the first branch of the clinical pathway; (ii) the patient characteristics; and (iii) the test subject characteristics; and
scheduling, using a processor, the identified task for the medical professional when the assigned probability is higher than a predetermined threshold.

The Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to identify and schedule an appropriate procedure. 
Independent claim 17 contains nearly identical limitations and is similarly rejected. Dependent claims 4, 6-16, and 18 incorporate the abstract idea of claims 1 and 17, and thus are directed to an abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A computer-implemented method of scheduling a task for a medical professional, comprising:
obtaining patient characteristics associated with a patient; 
obtaining test subject characteristics associated with a plurality of test subjects; 
identifying a task to be performed in relation to the patient based on the patient characteristics, the test subject characteristics and one or more tasks performed on the test subjects, wherein the step of identifying a task to be performed comprises predicting that a first branch in a clinical pathway will be followed in relation to the patient based on: (i) the patient characteristics; (ii) the test subject characteristics; and (iii) branches followed for each of the test subjects, and further wherein predicting that the first branch in the clinical pathway will be followed in relation to the patient comprises assigning a probability that the first branch will be followed in relation to the patient based on: (i) a proportion of the test subjects who followed the first branch of the clinical pathway; (ii) the patient characteristics; and (iii) the test subject characteristics; and
scheduling, using a processor, the identified task for the medical professional when the assigned probability is higher than a predetermined threshold.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, claims 1, 4, and 6-18 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “computer-implemented” and “using a processor,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f), see, e.g., page 4, lines 25-29 and page 5 line 30 – page 6 line 1 of the Present Specification.

Regarding claims 2, 4, 6-10, 12-14, 16, and 18, these claims include additional limitations that only serve to further limit the abstract idea recited in claim 1 by defining a type of data processed by the system or adding additional steps that are a part of the method of organizing human activity, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claim 1 in their entirety. Claims 11 and 15 merely recites generic computer components of a machine learning algorithm and a computer program product and as such do not provide a practical application of the abstract idea.

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
page 4, lines 25-29 and page 5 line 30 – page 6 line 1 of the Present Specification (passage cited above) discloses that the additional elements (i.e. the processor and computer) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Dependent claims 2, 4, 6-10, 12-14, 16, and 18 did not contain any additional elements as indicated in the above analysis. Prior art indicates that machine learning, of Claim 11, is well-understood, routine, conventional activity in the field (see U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028) and the computer readable code (see Versata Dev. Group. v. SAP Am., Inc., 793 F.3d 1306, 115 USPQ2d 1681 (Fed. Cir. 2015)) of Claim 15 merely recites generic computing systems that are configured to perform generic computer functions.
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1, 4, and 6-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0304496 to Rangadass (“Rangadass”) in view of U.S. Patent Publication No. 2003/0126101 to Rao, et. al. (“Rao”) in further view of U.S. Patent Publication No. 2009/0192979 to Lunde (“Lunde”)
Regarding claim 1, Rangadass discloses: 
A computer-implemented method of scheduling a task for a medical professional, comprising: (para 0027: healthcare monitoring system 10)
obtaining patient characteristics associated with a patient; (para 0028: providing medical data for a particular individual)
obtaining test subject characteristics associated with a plurality of test subjects; (para 0070: the “care plan template” includes data on a health population with particular characteristics, conditions, diagnoses, etc)
identifying a task to be performed in relation to the patient based on the patient characteristics (para 0069: generating a care plan for an individual based on the medical data, and the care plan includes multiple activities and tasks, see para. 0024), the test subject characteristics and one or more tasks performed on the test subjects, (paras. 0070 - 0071: the care plan also includes the “care plan template” information, which includes guidelines, such as evidence based care (which are tasks performed) for a population of patients) wherein the step of identifying a task to be performed comprises predicting that a first branch in a clinical pathway will be followed in relation to the patient based on: (i) the patient characteristics; (para 0069: the care plan includes specific pathways based on the patient, such as including a blood-sugar test before and after the surgical procedure for a patient with diabetes, see para. 0072) (ii) the test subject characteristics; and (iii) branches followed for each of the test subjects, (para. 0070: the care plan includes specific pathways based on test subjects through the care plan template, which can include a framework of care for a health population with particular characteristics, condition, diagnosis, etc) 
scheduling, using a processor, the identified task for the medical professional (para. 0071: execution of the care plan includes providing medical care to a patient. And see para. 0033, teaching that the care plan comprises treatment measures to be delivered to a patient according to a predetermined schedule) 
However, Rangadass does not explicitly recite, but Rao teaches that it was old and well known at the time of filing in the art of healthcare determine include and further wherein predicting that the first branch in the clinical pathway will be followed in relation to the patient comprises assigning a probability that the first branch will be followed in relation to the patient (Rao, para. 0053: assigning probabilities to future states/conditions (construed as a branch) by averaging outcomes of weighted outcomes of the similar patients, which is used to determine that a particular branch will be follow by suggesting treatments according to the probabilities) based on: (i) a proportion of the test subjects who followed the first branch of the clinical pathway; (Rao, para. 0053: the probabilities are based on treatments and outcomes of similar patients) (ii) the patient characteristics; and (Rao, para. 0053: the populations are patient-specific) (iii) the test subject characteristics; and (Rao, para. 0053: the populations include information on the treatments and outcomes of the similar patients)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rangadass to include clinical predictions based on a proportion of test subjects, patient characteristics, and test subject characteristics, because Rao teaches these methods are beneficial to efficiently diagnose a current state or condition of a patient (Rao, para. 0005).
The combination of Rangadass and Rao does not explicitly recite, but Lunde teaches that it was old and well known at the time of filing in the art of healthcare to complete a particular task when the assigned probability is higher than a threshold. (Lunde, claim 18: a calculated probability with a predefined threshold to determine how a file should be classified).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Rangadass and Rao to include completing a particular task when a probability exceeds a threshold, as taught by Lunde, because Lunde teaches these methods improve accuracy of automated systems (Lunde, para. 0017).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein a clinical pathway is assigned to the patient (para. 0024: generating a pathway for each patient), the clinical pathway having a plurality of branches (para. 0072: the pathway includes intermediate products, such as admissions, physical examinations, meals, laboratory tests, radiology procedures, surgeries, physical therapy, etc., see para. 0035), each branch including a plurality of tasks; and (para. 0072: the pathway include one or more activities)
wherein the step of identifying comprises: predicting that a first branch in the clinical pathway will be followed in relation to the patient, based on the patient characteristics (para 0069: the care plan includes specific pathways based on the patient, such as including a blood-sugar test before and after the surgical procedure for a patient with diabetes, see para. 0072), the test subject characteristics and the branches followed for each of the test subjects. (para. 0070: the care plan includes specific pathways based on test subjects through the care plan template, which can includes a framework of care for a health population with particular characteristics, condition, diagnosis, etc)

Regarding claim 15, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
A computer program product comprising a non-transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of Claim 1. (para. 0133: memory element 72 stores instructions that are executed to carry out the activities of the system)

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above. However, Rangadass does not explicitly recite assigning a probability that a first branch will be followed in relation to the patient, based on: a proportion of the test subjects who followed the first branch of the clinical pathway; the patient characteristics; and the test subject characteristics. 
Rao teaches that it was old and well known at the time of filing in the art of healthcare determine include assigning a probability that a first branch will be followed in relation to the patient (Rao, para. 0053: assigning probabilities to future states/conditions (construed as a branch) by averaging outcomes of weighted outcomes of the similar patients, which is used to determine that a particular branch will be follow by suggesting treatments according to the probabilities), based on: a proportion of the test subjects who followed the first branch of the clinical pathway; (Rao, para. 0053: the probabilities are based on treatments and outcomes of similar patients)
the patient characteristics; and (Rao, para. 0053: the populations are patient-specific)
the test subject characteristic. (Rao, para. 0053: the populations include information on the treatments and outcomes of the similar patients)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include assigning a probability that a first branch will be followed in relation to the patient, based on: a proportion of the test subjects who followed the first branch of the clinical pathway; the patient characteristics; and the test subject characteristics, as taught by Rao, in order to quickly identify high-risk patients, and to determine cost-effective treatments and/or therapies, because Rao teaches these methods are beneficial to efficiently diagnose a current state or condition of a patient (Rao, para. 0005).

Regarding claim 4, the combination teaches each of the limitations of claim 3 as discussed above. 
Rao further teaches that it was old and well known at the time of filing in the art of healthcare determine include the test subject characteristics for the subset being identical to the patient characteristics;
the test subject characteristics for the subset being within a predefined threshold of the patient characteristics;
the test subject characteristics for the subset being considered a fuzzy match; or (Rao, para. 0053: the probabilities are based on treatments and outcomes (which are characteristics) of the similar (fuzzy match) patients)
the test subject characteristics being considered similar to the patient characteristics by a machine learning algorithm. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include the test subject characteristics for the subset being considered a fuzzy match, because Rao teaches these methods are beneficial to efficiently diagnose a current state or condition of a patient (Rao, para. 0005).

Regarding claim 5, the combination discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein the step of scheduling comprises, scheduling a task from the first branch in the clinical pathway if the probability is higher than a threshold. (para. 0108: if data, such as high blood pressure, exceeds a threshold, tasks for lowering blood pressure are associated with the activity)

Regarding claim 6, the combination discloses each of the limitations of claim 2 as discussed above. 
Rao teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the step of scheduling comprises notifying the medical professional that the identified task is a predicted task. (Rao, para. 0052: determining a disease and presenting the information to the physician, including recommending therapies, see para. 0053)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the step of scheduling comprises notifying the medical professional that the identified task is a predicted task, because Rao teaches these methods are beneficial to efficiently diagnose a current state or condition of a patient (Rao, para. 0005).

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above. 
Rao teaches that it was old and well known at the time of filing in the art of healthcare determine include the patient characteristics comprise details of a clinical pathway assigned to the patient; (Rao, para. 0052: determining a disease, construed as a clinical pathway)
the test subject characteristics comprise details of one or more clinical pathways assigned to each of the test subjects; and (Rao, para. 0053: the populations include information on the treatments and outcomes of the similar patients)
wherein the step of identifying a task comprises: identifying a task to be performed in relation to the patient (Rao, para. 0053: recommending therapies for the determined disease, para. 0052) based on tasks performed for a subset of the test subjects who have been assigned to the same clinical pathway as that assigned to the patient. (Rao, para. 0053: the recommended therapies are based the treatments and outcomes of similar patients)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include the patient characteristics comprise details of a clinical pathway assigned to the patient; the test subject characteristics comprise details of one or more clinical pathways assigned to each of the test subjects; and wherein the step of identifying a task comprises: identifying a task to be performed in relation to the patient based on tasks performed for a subset of the test subjects who have been assigned to the same clinical pathway as that assigned to the patient, because Rao teaches these methods are beneficial to efficiently diagnose a current state or condition of a patient (Rao, para. 0005).

Regarding claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein each clinical pathway includes a plurality of tasks to be performed; and (Rangadass, para. 0024: a care plan includes multiple activities and tasks)
Rao teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the identified task is a task determined to have been performed in relation to the subset of test subjects (Rao, para. 0053: the recommended therapies are based the treatments and outcomes of similar patients), in addition to, or instead of, one or more tasks included in the clinical pathway assigned to the patient. (Rao, para. 0017: the recommended therapies treat “treat states” and are in addition to tasks for, prior and current states of the patient)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the identified task is a task determined to have been performed in relation to the subset of test subjects, in addition to, or instead of, one or more tasks included in the clinical pathway assigned to the patient, because Rao teaches these methods are beneficial to efficiently diagnose a current state or condition of a patient (Rao, para. 0005).

Regarding claim 10, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
obtaining a list of tasks included in the clinical pathway assigned to the patient; comparing the identified task to the list of tasks; and (para. 0106: flowsheet 218)
determining not to schedule the identified task if the identified task is one of the tasks in the list of tasks. (para. 0106: removing duplicate items, such as labs and procedures)

Regarding claim 11, the combination discloses each of the limitations of claim 7 as discussed above. 
Rao teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the step of identifying further comprises using a machine learning algorithm to identify the task (Rao, para. 0049: using a model to predict the outcome of various treatment options, construed as tasks), based on the patient characteristics, the test subject characteristics and tasks performed on the one or more test subjects. (Rao, para. 0036: the model simulate a patient with similar characteristics of the patient being diagnosed using data of similar patients)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the step of identifying further comprises using a machine learning algorithm to identify the task, based on the patient characteristics, the test subject characteristics and tasks performed on the one or more test subjects, because Rao teaches these methods are beneficial to efficiently diagnose a current state or condition of a patient (Rao, para. 0005).

Regarding claim 12, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
receiving additional patient characteristics associated with the patient; and (para. 0102: additional patent characteristics, such as a new blood pressure diagnosis)
determining whether the identified task should be performed based on the additional patient characteristics, the test subject characteristics and one or more tasks performed on the test subjects. (para. 0102: a new care plan is executed, and as discussed above, the care plan includes determining whether the identified task should be performed based on the additional patient characteristics, the test subject characteristics and one or more tasks performed on the test subjects)

Regarding claim 13, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
removing the identified task from the schedule of the medical professional, if it is determined that the identified task should not be performed. (para. 0106: removing duplicate items, such as labs and procedures)

Regarding claim 14, the combination discloses each of the limitations of claim 1 as discussed above. 
Rao teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the step of identifying a task comprises comparing the patient characteristics to the test subject characteristics. (Rao, para. 0053: the recommended therapies are based the treatments and outcomes of similar patients)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the step of identifying a task comprises comparing the patient characteristics to the test subject characteristics, because Rao teaches these methods are beneficial to efficiently diagnose a current state or condition of a patient (Rao, para. 0005).

Regarding claim 17, Rangadass discloses: 
A system for scheduling a task for a medical professional, comprising: (para 0027: healthcare monitoring system 10)
a database comprising (Fig. 1: medical data is sent to cloud 29, which is a database, see para. 0061) patient characteristics associated with a patient; (para 0028: providing medical data for a particular individual)
a database comprising (Figs. 1 & 2: a care plan template is stored on management and planning module is part of cloud 29) test subject characteristics associated with a plurality of test subjects; (para 0070: the “care plan template” includes data on a health population with particular characteristics, conditions, diagnoses, etc)
a machine learning algorithm configured to identify a task to be performed in relation to the patient; (Rao, para. 0049: using a model to predict the outcome of various treatment options, construed as tasks)
a processor (para. 0081: processor 70) configured to: (i) identify, using the machine learning algorithm, a task to be performed in relation to the patient based on the patient characteristics, the test subject characteristics and one or more tasks performed on the test subjects, (Rao, para. 0036: the model simulate a patient with similar characteristics of the patient being diagnosed using data of similar patients) wherein identifying a task to be performed comprises predicting that a first branch in a clinical pathway will be followed in relation to the patient, (para 0069: the care plan includes specific pathways based on the patient, such as including a blood-sugar test before and after the surgical procedure for a patient with diabetes, see para. 0072) 
(ii) schedule the identified task for the medical professional (para. 0071: execution of the care plan includes providing medical care to a patient. And see para. 0033, teaching that the care plan comprises treatment measures to be delivered to a patient according to a predetermined schedule) 
a user interface configured to provide information about the scheduled identified task to a medical professional. (para. 0062: client 38 includes a user interface to render the medical data, clinical pathways, operations pathways, etc). 
However, Rangadass does not explicitly recite, but Rao teaches that it was old and well known at the time of filing in the art of healthcare determine include and further wherein predicting that the first branch in the clinical pathway will be followed in relation to the patient comprises assigning a probability that the first branch will be followed in relation to the patient (Rao, para. 0053: assigning probabilities to future states/conditions (construed as a branch) by averaging outcomes of weighted outcomes of the similar patients, which is used to determine that a particular branch will be follow by suggesting treatments according to the probabilities) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rangadass to include clinical predictions based on a proportion of test subjects, patient characteristics, and test subject characteristics, because Rao teaches these methods are beneficial to efficiently diagnose a current state or condition of a patient (Rao, para. 0005).
The combination of Rangadass and Rao does not explicitly recite, but Lunde teaches that it was old and well known at the time of filing in the art of healthcare to complete a particular task when the assigned probability is higher than a threshold. (Lunde, claim 18: a calculated probability with a predefined threshold to determine how a file should be classified).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Rangadass and Rao to include completing a particular task when a probability exceeds a threshold, as taught by Lunde, because Lunde teaches these methods improve accuracy of automated systems (Lunde, para. 0017).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0304496 to Rangadass (“Rangadass”) in view of U.S. Patent Publication No. 2003/0126101 to Rao, et. al. (“Rao”) in further view of U.S. Patent Publication No. 2009/0192979 to Lunde (“Lunde”) in further view of U.S. Patent Publication No. 2012/0310667 to Altman, et. al. (“Altman”)
Regarding claim 9, Rangadass and Rao teach each of the limitations of claim 8 as discussed above. However, the combination does not explicitly recite wherein the identified task is not a task included in the clinical pathway assigned to the patient. 
Altman teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the identified task is not a task included in the clinical pathway assigned to the patient. (Altman, para. 0098: a clinical practice guideline, construed as a pathway, is then customized by linking spheres (construed as tasks), such as treatment of chronic cough (para. 0108) with the guidelines, and the sphere was not previously part of the guideline)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the identified task is not a task included in the clinical pathway assigned to the patient, as taught by Altman, in order allow for modification of rigid guidelines (such as the templates of Randglass), because Altman teaches these methods are beneficial to automatically self-modify based on observed outcomes (Altman, para. 0023).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0304496 to Rangadass (“Rangadass”) in view of U.S. Patent Publication No. 2003/0126101 to Rao, et. al. (“Rao”) in further view of U.S. Patent Publication No. 2009/0192979 to Lunde (“Lunde”) in further view of U.S. Patent Publication No. 2016/0063212 to Monier (“Monier”)
Regarding claim 16, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
identifying a second task to be performed in relation to the patient based on the patient characteristics, the test subject characteristics, and one or more tasks performed on the test subjects, wherein the step of identifying a second task to be performed (Rangadass, 0079: the system can set up multiple patient pathways) comprises: (i) predicting that a branch in the clinical pathway might be followed in relation to the patient, (Rangadass, 0069: the care plan includes specific pathways based on the patient) and (ii) assigning a second probability that the branch might be followed in relation to the patient, (Rao, para. 0053: assigning probabilities to future states/conditions (construed as a branch) by averaging outcomes of weighted outcomes of the similar patients, which is used to determine that a particular branch will be follow by suggesting treatments according to the probabilities) 
scheduling, using the processor, the identified second task for the medical professional (para. 0071: execution of the care plan includes providing medical care to a patient. And see para. 0033, teaching that the care plan comprises treatment measures to be delivered to a patient according to a predetermined schedule)
Monier teaches that it was old and well known at the time of filing in the art of healthcare to complete a particular task wherein the second probability is lower than the threshold; and (Monier, 0032: removing a feature that ranks below a certain threshold)
Monier further teaches that it was old and well known at the time of filing in the art of healthcare to includes tasks that are kept as a provisional task (Monier, 0041: outputting a list of ranked treatment recommendations (equivalent of a task) with top ranked interventions, and the generating treatment recommendations off the list. Any recommendation that is not used, is considered a provisional task).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the identified task is not a task included in the clinical pathway assigned to the patient, as taught by Monier, in order allow for modification of rigid guidelines (such as the templates of Randglass), because Monier teaches these methods are beneficial to automatically self-modify based on observed outcomes (Monier, para. 0023).

Regarding claim 18, the combination discloses each of the limitations of claim 17 as discussed above, and further discloses:
wherein the processor is further configured to: identify a second task to be performed in relation to the patient based on the patient characteristics, the test subject characteristics, and one or more tasks performed on the test subjects, wherein the step of identifying a second task to be performed (Rangadass, 0079: the system can set up multiple patient pathways) comprises: (i) predicting that a branch in the clinical pathway might be followed in relation to the patient, (Rangadass, 0069: the care plan includes specific pathways based on the patient) and (ii) assigning a second probability that the branch might be followed in relation to the patient, (Rao, para. 0053: assigning probabilities to future states/conditions (construed as a branch) by averaging outcomes of weighted outcomes of the similar patients, which is used to determine that a particular branch will be follow by suggesting treatments according to the probabilities) 
schedule the identified second task for the medical professional (para. 0071: execution of the care plan includes providing medical care to a patient. And see para. 0033, teaching that the care plan comprises treatment measures to be delivered to a patient according to a predetermined schedule)
Monier teaches that it was old and well known at the time of filing in the art of healthcare to complete a particular task wherein the second probability is lower than the threshold; and (Monier, 0032: removing a feature that ranks below a certain threshold)
Monier further teaches that it was old and well known at the time of filing in the art of healthcare to includes tasks that are kept as a provisional task (Monier, 0041: outputting a list of ranked treatment recommendations (equivalent of a task) with top ranked interventions, and the generating treatment recommendations off the list. Any recommendation that is not used, is considered a provisional task).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the identified task is not a task included in the clinical pathway assigned to the patient, as taught by Monier, in order allow for modification of rigid guidelines (such as the templates of Randglass), because Monier teaches these methods are beneficial to automatically self-modify based on observed outcomes (Monier, para. 0023).

Response to Arguments
Applicant’s arguments and amendments, filed on 4/13/2022, with respect to the 35 USC § 101 rejection have been considered but are not persuasive. 
Applicant argues that the claims are not directed to a mental process because they improve “the functioning of a medical system.” The argument is not persuasive because the claims are rejected as directed to a method of organizing human activity and because the claimed technological improvement is to the abstract idea, and not the medical system. Similarly, the argument that the claims comprise a practical application because the claims improve the scheduling of tasks to a medical professional is not persuasive. 
With regards to step 2, the Applicant argues that the claims “recite a very specific and concrete physical system rather than an abstract mental process, or generically recited components.” The argument is not persuasive because the claims are rejected as directed to a method of organizing human activity. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a database and processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
For the reasons set forth in the 35 USC § 101 rejection of claims 1, 4, and 6-18 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 
	 
Applicant’s arguments and amendments, filed on 4/13/2022, with respect to the 35 USC § 103 rejection have been considered but are not persuasive. 
Applicant has amended the claims to include additional limitations. The rejection has been revised to specifically address the claim amendments. 
For the reasons set forth in the 35 USC § 103 rejection above render amended claims 1, 4, and 6-18 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JOHN P GO/Primary Examiner, Art Unit 3686